Citation Nr: 1102940	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-06 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


ISSUES

1. Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for a psychiatric disability.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service connection 
for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from December 1975 to November 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In a 
November 2004 rating decision, the RO determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for a psychiatric disability.  
In a September 2007 rating decision, the RO determined that new 
and material evidence had not been received to reopen a claim of 
entitlement to service connection for a low back disability.  

It should be noted that during the pendency of this appeal, the 
Veteran asserted a claim of service connection for a cervical 
spine disability.  In September 2010, the RO granted service 
connection for this disability.  Because this is considered a 
total grant of benefits sought on appeal, no further action is 
required.  

In September 2008, the Board remanded the matter for the purpose 
of affording the Veteran the opportunity to appear at a Board 
hearing, as he had requested.  In October 2008, the Veteran 
testified before the undersigned Veterans Law Judge.  A copy of 
the proceeding has been associated with the claims file.  

The Board also remanded the Veteran's low back disability and 
psychiatric disorder claims in January 2009 for further 
evidentiary development, in pertinent part to provide proper 
notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006) and 
to obtain VA treatment records from 1978 to 1983.  The Board 
finds that the dictates of this remand have been substantially 
complied with regarding the Veteran's psychiatric claim.  See 
Stegall v. West, 11 Vet. App. 268 (1998);  see also Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document that 
satisfied VCAA notice); and 38 C.F.R. § 3.159(b) (the content of 
the notice requirement pertaining to "any evidence" in the 
claimant's possession or a similar request to that effect).  
Unfortunately, the low back disability claim must be remanded 
again as the RO did not substantially comply with the dictates of 
the January 2009 Remand.  See Stegall, 11 Vet. App. 268.  The 
appeal is addressed in the REMAND portion of this decision and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required.


FINDINGS OF FACT

1. A February 1979 rating decision denied the claim of 
entitlement to service connection for a psychiatric disability 
finding that there was no evidence of a disability during service 
or within one year of service discharge.  

2.  Evidence received since the February 1979 rating decision 
raises a reasonable possibility of substantiating the claim of 
service connection for a psychiatric disability.  


CONCLUSION OF LAW

The February 1979 rating decision, which denied the claim of 
entitlement to service connection for a psychiatric disability is 
final; evidence received since February 1979 in relation to this 
claim is new and material; the claim may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 20002); 38 C.F.R. §§ 3.156, 
20.1100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	 Duty to Notify and Assist

With respect solely to the petition to reopen the service 
connection claim, VA has met all statutory and regulatory notice 
and duty to assist provisions as to the Veteran's claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Since 
the benefit sought on appeal is being granted, any deficiencies 
in notice were not prejudicial to the Veteran.

 II. New and Material Evidence

By way of procedural background, the Veteran initially raised a 
claim of service connection for post-concussion syndrome, which 
was denied by the RO in a February 1979 rating decision.  He did 
not appeal and the decision became final.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.102, 3.156(a), 20.1103 (2010).  In 
March 1987 and April 1990, the Veteran filed a petition to reopen 
his claim.  The RO recharacterized the Veteran's claim to that of 
a psychiatric disorder and found that there was no evidence of 
such a disorder in service or within one year following service 
discharge.  The Veteran was notified of this decision in July 
1990.  This denial was confirmed in a subsequent August 1990 
rating decision, which found that despite additionally submitted 
statements from the Veteran and his grandmother, that the Veteran 
suffered from psychiatric problems in 1979, the evidence did not 
show that a current psychosis was present.   The Veteran was 
notified of this continued denial in August 1990, and he did not 
appeal the decision.  In January 1992, the Veteran filed another 
petition to reopen his claim of service connection for a 
psychiatric disorder (claimed as post-concussion syndrome/nervous 
trouble).  He attached VA mental health clinic progress notes 
dated from December 1991 to March 1992 in support of his claim.  
In an April 1992 rating decision, the RO denied the Veteran's 
petition to reopen asserting that no new and material evidence 
had been submitted to reopen his claim as there was no evidence 
to relate his condition to service.  In July 2004, the Veteran 
filed an additional petition to reopen his claim of service 
connection for a psychiatric disorder, which was denied in a 
November 2004 rating decision as the RO found that the submitted 
evidence did not show a nexus between his current condition and 
service.  

Generally, a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108 (West 2002), which provides that a 
previously and finally disallowed claim may be reopened when 
"new and material" evidence is presented or secured with 
respect to that claim.  38 C.F.R. § 3.156(a) (2010) defines "new 
and material evidence."  "[N]ew evidence" means evidence not 
previously submitted to agency decision makers, and "material 
evidence" means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The new 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person(s) 
making them.  See King v. Brown, 5 Vet. App. 19, 21 (1993); 
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the February 1979 decision, the claims file 
included the Veteran's service treatment records and VA medical 
records, to include a January 1979 VA examination.  The VA 
examination report notes that the Veteran was treated in service 
for a concussion.  He was diagnosed with a history of post-
concussion syndrome as there were no specific psychiatric 
complaints on examination.  

In the February 1979 decision, the RO acknowledged the Veteran's 
history of sustained head trauma in November 1977 when post-
concussion syndrome diagnosis was indicated.  The RO also noted 
that the January 1979 VA examination did not show a residual 
disability.  In so finding, the RO determined that service 
connection was denied as the Veteran did not suffer from a 
current disability.  

Since the February 1979 decision, evidence that has been added to 
the claims file relating to a psychiatric disorder, including the 
Veteran's own lay statements, medical records from the VA Medical 
Center in Minneapolis, Minnesota dated from April 1979 to October 
2008, and private treatment records from Dr. A.S.K. dated in July 
2002 and June 2004.  

In an April 1979 mental health consultation report, the Veteran 
was diagnosed with psychoneurosis.  In a May 1983 medical 
certificate, the examiner noted that the Veteran suffered from 
passive-aggressive personality.  In a May 1986 VA treatment note, 
the Veteran was diagnosed with major affective disorder.  In a 
February 1990 intake evaluation, the Veteran indicated that he 
experienced some problems with auditory, tactile, visual 
hallucinations, and difficulty sleeping during his service.  He 
was diagnosed with atypical psychosis at that time.  In a 
December 1991 mental health narrative summary, the Veteran 
indicated that his psychiatric disorder began while he was in 
service.  He was diagnosed with schizophrenia, paranoid type at 
that time.  VA treatment records dated to October 2008 indicate 
that the Veteran continued to seek treatment for his diagnosed 
schizophrenia.

A July 2002, private psychiatric evaluation from Dr. A.S.K., 
taken in connection with his claim of SSA disability benefits, 
provides that the Veteran suffered from problems with psychotic 
behavior and thinking since childhood.   He was diagnosed with 
schizophrenia at that time.  An August 2002 private psychiatric 
evaluation provides that the Veteran was hospitalized six times 
through the VA, for recurring psychotic breakdowns manifest by 
hallucination.  

The Veteran has also submitted numerous lay statements to support 
his claim. The Veteran has maintained that while in service he 
had auditory hallucinations and suffered from a nervous 
condition.  He indicated that these problems continued after 
service and were such that he sought subsequent treatment through 
the VA.  The Board finds that the Veteran is competent to give 
evidence about what he experienced in-service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is 
competent to report what comes to him through his senses, he is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  

Again, the RO denied the Veteran's psychiatric disorder in 
February 1979 because the Veteran did not suffer from a current 
disability as evidenced in a January 1979 VA examination.  Since 
the February 1979 rating decision, new and material evidence has 
been received to reopen the claim for a psychiatric disorder.  In 
particular, the medical evidence establishes that the Veteran was 
diagnosed with psychoneurosis in April 1979, just three months 
after his January 1979 VA examination and within a year of his 
service discharge in November 1978.  Further, the Veteran's 
competent lay evidence and the VA treating physicians' submitted 
comments in February 1990 and December 1991 suggest that the 
Veteran may have suffered from a mental health issue during 
service.  The evidence provides a potential link between any 
psychiatric disorder and service.  It relates to an unestablished 
fact necessary to substantiate the claim.  Accordingly, the 
petition to reopen the claim of service connection for a 
psychiatric disorder is granted.  See 38 C.F.R. § 3.156(a).

ORDER

New and material evidence having been submitted, the claim of 
service connection for a psychiatric disorder is reopened.  To 
this extent only, the appeal is granted.


REMAND

Reasons to Remand:  To obtain a VA examination in connection 
with his reopened claim of service connation for a psychiatric 
disorder and (ii) to provide adequate Kent notice for his 
petition to reopen the claim of service connection for a low back 
disability.  

Psychiatric Disorder:  The duty to assist includes providing a 
medical examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  An 
examination is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which would 
support incurrence or aggravation, (3) an indication that the 
current disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

The Veteran's medical records indicate that he has a current 
diagnosis of schizophrenia, paranoid type.  His service treatment 
records include a September 1978 Report of Medical History where 
the Veteran complained of trouble sleeping and nervous problem.  
On his separation examination, however, the examiner found his 
psychiatric system to be within normal limits.  

As provided above, VA medical records indicate that the Veteran 
was first diagnosed with psychoneurosis in April 1979, within one 
year of service separation.  In a May 1983 medical certificate, 
the examiner noted that the Veteran suffered from passive-
aggressive personality.  In a May 1986 VA treatment note, the 
Veteran was diagnosed with major affective disorder.  The Veteran 
was first hospitalized in May 1986 for psychiatric problems, to 
include a very low mood, occasional suicidal ideation, anhedonia, 
decreased appetite, frequent awakening, isolation, auditory 
hallucination, and paranoia.  In a February 1990 intake 
evaluation, the Veteran indicated that he experienced some 
problems with auditory, tactile, visual hallucinations, and 
difficulty sleeping during his service.  He was diagnosed with 
atypical psychosis at that time.  The examiner indicated that the 
Veteran presented a puzzling picture since he was bothered by 
hallucinations but was able to adapt and maintain gainful 
employment for a number of years, which could explain his ability 
to continue on active duty without complaints of problems.  In a 
December 1991 mental health narrative summary, the Veteran 
indicated that his psychiatric disorder began while he was in 
service.  He was diagnosed with schizophrenia, paranoid type at 
that time.  VA treatment records dated to October 2008 indicate 
that the Veteran continued to seek treatment for his diagnosed 
schizophrenia.  A July 2002, private psychiatric evaluation from 
Dr. A.S.K., taken in connection with his claim of SSA disability 
benefits, provides that the Veteran suffered from problems with 
psychotic behavior and thinking since childhood.   He was 
diagnosed with schizophrenia at that time.  A following private 
psychiatric evaluation, dated in August 2002, provides that the 
Veteran had been hospitalized six times through the VA, for 
recurring psychotic breakdowns manifested by hallucination.  

The Veteran has also maintained that he suffered from psychiatric 
problems during service, to include auditory hallucinations.  The 
United States Court of Appeals for Veterans Claims Court has held 
that a veteran, as a layperson, is competent to report symptoms 
that he experiences.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed.Cir.2007).  The evidence establishes a possible 
relationship between his current disability and service.  
Moreover, the Board finds that the record does not provide 
adequate medical evidence to decide the claim and that a VA 
examination should be conducted on remand.  38 C.F.R. § 3.159(c) 
(4) (2010); see also Mariano v. Principi, 17 Vet. App. 305, 312 
(2003) (holding that, where there is unrebutted evidence in the 
record that is favorable to the claim, VA must provide reasons 
for pursuing further development of the evidence); see McLendon, 
20 Vet. App. 79.  

Low Back Disorder:  In its January 2009 remand, the Board 
instructed the RO to provide proper notice to the Veteran in 
compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Board noted that the RO sent the Veteran a letter in August 2007 
advising him that his claim of service connection for a low back 
disability had been previously denied.  However, the RO failed to 
provide the bases for the prior denial and describe the evidence 
necessary to substantiate the elements found insufficient in the 
previous denial.  Additionally, the RO incorrectly indicated that 
the Veteran's claim had been previously denied in a June 1990 
rating decision.  A review of the record shows that the Veteran's 
claim for a low back disability was not addressed in that rating 
decision.  

Subsequently, the RO sent the Veteran a letter dated in February 
2009 which indicated that the Veteran was previously denied 
service connection for a low back decision in an April 1992 
rating decision since the condition did not occur in service or 
within one year of discharge.  However, the April 1992 rating 
decision is not the proper decision previously denying the 
Veteran's claim.  This rating decision denied the Veteran's 
petition to reopen finding no new and material evidence was 
submitted to reopen his denied low back claim.  The previous 
decision originally denying the Veteran's claim of service 
connection for a low back disability is dated in February 1979.  
In that decision, the RO denied the Veteran's claim as the 
examination conducted in January 1979 did not show that a back 
disability existed.  

The Board is obligated by law to ensure that the RO complies with 
its directives; where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the case is remanded for the RO to correct these 
deficiencies.  
Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran and his representative 
with appropriate notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which 
includes an explanation as to the bases 
for prior denial of service connection for 
a low back disability in February 1979, 
and a description of the evidence 
necessary to substantiate that element 
required to establish service connection 
that was found insufficient in the 
previous denied, in accordance with Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

2.	Schedule the Veteran for an appropriate VA 
examination to diagnose any psychiatric 
disabilities and then determine the 
nature, extent, and etiology of such.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was undertaken.  All 
indicated studies or testing should be 
conducted.  All pertinent pathology should 
be noted in the examination report.  

The examiner  should express an opinion as 
to whether it is at least as likely as not 
(i.e., a 50 percent probability or 
greater) that the Veteran's psychiatric 
disability had its clinical onset in 
service, was aggravated by service, or is 
otherwise related to active duty.  

The examiner should comment on the 
September 1978 Report of Medical History 
taken at his separation examination, the 
April 1979 VA treatment note first 
diagnosing the Veteran with a psychiatric 
disability, the February 1990 and December 
1991 psychiatric evaluations indicating 
subjective complaints of psychiatric 
symptoms during service, and the July 2002 
private psychiatric evaluation indicating 
that the Veteran's psychotic disorder pre-
existed service.  

A complete rationale should be given for 
all opinions expressed.  

3.	Then, after ensuring the VA examination 
report is complete, the RO should 
readjudicate the claims on the merits.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



